Citation Nr: 1023501	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for asbestosis.  

5.  Entitlement to a rating in excess of 30 percent for right 
hip osteoarthritis with labral tears, effective May 11, 2009.

6.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.

7.  Entitlement to an initial rating in excess of 20 percent 
for a left hip tear of the superior labrum with a labral cyst 
and effusion.

8.  Entitlement to an initial rating in excess of 10 percent 
for right hip osteoarthritis with labral tears, effective 
October 31, 2006 through May 10, 2009.

9.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in June 2004, March 
2005, January 2007, and March 2008.  

In its January 2007 rating action, the RO granted entitlement 
to service connection for right hip osteoarthritis with 
labral tears.  The RO assigned an initial 10 percent rating, 
effective October 31, 2006.  The Veteran disagreed with that 
decision and perfected an appeal to the Board.  

By a rating action in May 2009, the RO increased the rating 
for the Veteran's right hip osteoarthritis with labral tears 
to 30 percent, effective May 11, 2009.  That increase did not 
constitute a full grant of benefits, and thus, the issue of 
an increased rating for right hip osteoarthritis with labral 
tears remained on appeal for two periods of time:  
Entitlement to an initial rating in excess of 10 percent, 
effective October 31, 2006 through May 10, 2009 and 
entitlement to a rating excess of 30 percent, effective May 
11, 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that additional 
development of the record is warranted with respect to one of 
the certified issues on appeal, as well as a potential issue 
on appeal.  In light of the following decision, the issue of 
entitlement to a TDIU requires further adjudication.  After 
reviewing the record, the Board finds that there is a 
potential issue of entitlement to service connection for 
asbestosis.  Both issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 14, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw the issue of 
entitlement to an increased rating for his service-connected 
right hip osteoarthritis with labral tears.

2.  In an unappealed rating decision, dated in February 1946, 
the RO denied the Veteran's claim of entitlement to service 
connection for an eye disability, diagnosed as defective 
vision.

3.  Evidence associated with the record since the RO's 
February 1946 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for an eye disability. 

4.  The presence of a chronic, identifiable left ankle 
disability has not been established.

5.  The Veteran's bilateral foot disability was first 
manifested many years after service, and there is no 
competent evidence of record that it is in any way related 
thereto.

6.  The Veteran's service-connected left knee disability is 
productive of marked impairment.

7.  Since service connection became effective July 30, 2004, 
the Veteran's service-connected left hip tear of the superior 
labrum with a labral cyst and effusion has been productive of 
no more than moderately severe muscle impairment.


CONCLUSIONS OF LAW

1.  The criteria have been met for the Veteran to withdraw of 
the issue of entitlement to a rating in excess of 30 percent 
for right hip osteoarthritis with labral tears, effective May 
11, 2009.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria have been met for the Veteran to withdraw of 
the issue of entitlement to a rating in excess of 10 percent 
for right hip osteoarthritis with labral tears, effective 
October 31, 2006 through May 10, 2009.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The RO's April 1946 rating decision, which denied the 
Veteran's claim of entitlement to service connection for an 
eye disability, is final.  Veterans Regulation N. 2(a), pt. 
II, para. III; Department of Veterans Affairs Regulation 
1008, effective January 25, 1936 to December 31, 1957.

4.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for an eye disability.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (2009).

5.  The claimed left ankle disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

6.  Bilateral foot disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
arthritis of the first metatarsophalangeal joint, 
bilaterally, be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

7.  The criteria have been met for a 30 percent for a left 
knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5262 (2009).

8.  Since service connection became effective July 31, 2004, 
the criteria have not been met for an initial rating in 
excess of 20 percent for a left hip tear of the superior 
labrum with a labral cyst and effusion.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.56, 4.73, Diagnostic Code 5318 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Right Hip

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his appeal 
with respect to the issues of entitlement to an increased 
rating for his service-connected right hip osteoarthritis 
with labral tear.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of those issues, and they are dismissed.

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for a bilateral eye 
disability, a left ankle disability, and a bilateral foot 
disability, as well as the issues of entitlement to increased 
ratings for his service-connected left knee disability, left 
hip disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In March 2004, VA began receiving the Veteran's claims, and 
there is no issue as to providing an appropriate application 
form or completeness of the applications for service 
connection or an increased rating. 

Following the receipt of those applications, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA informed him of the criteria for 
service connection and for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
worsened and the manner in which such worsening had affected 
his employment and daily life.  38 U.S.C.A. § 5103(a).  VA 
also set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted.  

A review of the record discloses that this is not the 
Veteran's first claim entitlement to service connection for 
eye disability.  By a rating action in February 1946, the RO, 
then in Dayton, Ohio, denied entitlement to service 
connection for eye disability, claimed as defective vision.  
The Veteran was notified of that decision, as well as his 
appellate rights.  However, he did not file a notice of 
disagreement with which to initiate an appeal.  Therefore, 
that decision became final under the law and regulations then 
in effect.  Veterans Regulation N. 2(a), pt. II, para. III; 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936 to December 31, 1957. 

In October 2005 and April 2007, the Veteran filed an 
application to reopen his claim of entitlement to service 
connection for an eye disability.  

In September 2008, VA informed the Veteran of the bases for 
the prior denial of entitlement to service connection for eye 
disability, and advised him of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VA also informed him of the evidence necessary to support the 
underlying service connection claim.  

Although the RO misidentified the date of the last final 
denial as March 2008, that error is, effectively, harmless in 
nature.  Indeed, the RO correctly identified the cause of the 
last final denial as the lack of evidence on file showing 
defective vision in service and requested that the Veteran 
submit evidence to fill that deficit in the evidence.  In 
addition to records and statements from service medical 
personnel, VA notified him of the various types of other 
evidence he could submit, including evidence from persons who 
knew him in service and medical evidence since service, 
including reports of employment examinations and insurance 
examinations.  In any event, the cited error will result in 
no prejudice to the Veteran and has no effect on the 
essential fairness of the decision.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting the Veteran's treatment by VA from April 1947 to 
April 1949 and from June 2001 through May 2009; an August 
1962 statement from W. T. Kubriac, M.D.; records and reports, 
dated in the mid-1970's, associated with a Workmen's 
Compensation claim; a September 1977 report reflecting his 
treatment by J. A. Ridgeway, M.D.; and a statement from Ralph 
G. Rohner, M.D.  In April 1946, April 1949, November 1950, 
November 1961, October 1962, May 1972, June 1977, May 2004, 
January and May 2005, November 2006, August and October 2007, 
November 2008, and May 2009, VA also examined the Veteran to 
determine the nature and etiology of his claimed eye 
disability, left ankle disability, and foot disability; the 
extent of impairment due to his service-connected left knee 
and left hip disabilities; and/or whether the Veteran was 
precluded from obtaining or maintaining substantially gainful 
employment.  

Generally, the VA examiners reviewed the Veteran's medical 
history; documented his current medical conditions; 
interviewed and examined the Veteran's; performed indicated 
tests and studies; and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).

Finally, the evidence shows that the Veteran requested a 
hearing in conjunction with his appeal.  However, in response 
to a May 2010 inquiry from the Board, the Veteran withdrew 
that request.  He has not requested a hearing since that 
time, and therefore, the Board will proceed as if he no 
longer wishes to have a hearing.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the noted issues.

Analysis

The Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  
Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
The Eyes

The Veteran contends that his bilateral eye disability is, 
primarily, the result of his exposure to intense tropical sun 
during his time in service.  Therefore, he maintains that 
service connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In February 1946, when the RO last considered the Veteran's 
claim of service connection for an eye disability, claimed as 
defective vision, the evidence on file consisted of the 
Veteran's service treatment records.  They were negative for 
any complaints or clinical findings of an eye disability of 
any kind.  Indeed, the reports of his service entrance and 
separation examinations show that his eyes were normal and 
that his visual acuity was 20/20, bilaterally.  Therefore, 
the RO denied the Veteran's claim of entitlement to service 
connection for an eye disability, claimed as defective 
vision.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  
New evidence means existing evidence not previously submitted 
to VA agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's February 1946 
decision consists of the Veteran's service personnel records; 
records reflecting the Veteran's treatment after service by 
private health care providers, as well as VA; and reports of 
numerous VA examinations, performed from April 1946 through 
May 2009.  Such evidence is new in the sense that it has not 
previously been before the VA.  However, it fails to fill the 
deficits which existed at the time of the prior denial.  That 
is, it does not show defective vision in service, nor does it 
show defective vision shortly after the Veteran's separation 
from service.  Indeed, the report of the April 1946 VA 
examination shows that the Veteran's visual acuity was 20/20, 
bilaterally.  During his November 1961 VA examination, the 
uncorrected visual acuity in his right eye was noted as 
20/30-2.  However, a chronic, identifiable eye disability, 
primarily reported as left eye blindness, ocular neuropathy 
in the left eye, and a right eye cataract, was not manifested 
until the late 1990's, many years after service.  See, e.g., 
VA treatment records, dated in August and October 2005.  

The Veteran also has presbyopia or refractive error, 
generally associated with the aging process.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Absent intervening 
injury or disease in service, or competent evidence that it 
has progressed during service at a greater rate than normally 
expected according to accepted medical authority, refractive 
error is not considered a disability for which compensation 
may be paid.  38 C.F.R. § 3.303(c); see Prec. Op. VA Gen. 
Counsel 82-90 (Service Connection - Congenital Developmental 
Disorders, 56 Fed. Reg. 45711 (1990)); also see Prec. Op. VA 
Gen. Counsel 67-90 (Hereditary Disease - Presumption of 
Soundness, 55 Fed. Reg. 43253 (1990)).  

In light of the foregoing, the Board finds that the 
additional evidence is either cumulative or redundant of the 
evidence of record in February 1946.  Even when considered 
with the evidence previously of record, it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an eye disability.  
Accordingly, the additional evidence is not new and material 
for the purpose of reopening the claim, and to that extent, 
the appeal is denied.

In arriving at this decision, it should be noted that the 
Board decided this claim on a basis different from the RO.  
Although the RO implicitly reopened the claim and reviewed 
this claim on a de novo basis, that determination is not 
controlling on the Board.

Regardless of the RO's action reopening a previously-denied 
claim and adjudicating the issue on its merits, the Board 
must first determine if the claim was properly reopened.  
Only then, may it review the merits.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 
1366 (Fed. Cir. 2001).  In this case, the Board finds that 
because the claim of entitlement to service connection for 
eye disability has not been reopened, a review on the merits 
is not warranted.

The Left Ankle

The Veteran contends that his left ankle was injured in 
service, when it was crushed by a log.  He states that since 
that time, it has been visibly different from his right 
ankle.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the evidence in and after service is negative for 
any complaints or clinical findings of a left ankle 
disability, including the claimed left ankle injury or the 
residuals thereof.  Absent such evidence, the Veteran cannot 
meet the criteria for service connection.  Accordingly, 
service connection for the residuals of a left ankle injury 
is not warranted, and the appeal is denied.

The Feet 

The Veteran contends that his bilateral foot disability also 
had its onset in service.  Therefore, he maintains that 
service connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment records is 
negative for any complaints or clinical findings of a 
disorder of either foot in service.  Such disability, 
diagnosed primarily as pes planus, hallux valgus, 
onychomycosis, onychocryptosis, and bilateral metatarsalgia 
and arthritis of the first metatarsophalangeal joint was 
first manifested in 2004.  Not only was that many years after 
the Veteran's separation from service, there is no competent 
evidence that any of those disabilities are in any way 
related to service.  Absent such evidence, the Veteran cannot 
meet the criteria for service connection.  Accordingly, 
service connection for the residuals of a left ankle injury 
is not warranted, and the appeal is denied.

Additional Considerations

In arriving at these decisions, the Board notes that the only 
reports of a nexus between the Veteran's eye disability, the 
claimed left ankle disability, and a bilateral foot 
disability come from the Veteran.  As a layman, however, he 
is only qualified to report on matters which are capable of 
lay observation, such as his symptoms.  He is not qualified 
to render opinions which require medical expertise, such as 
the diagnosis those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent, probative 
evidence of service connection.  38 C.F.R. § 3.159(a).  

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The Increased Rating Claims

The Veteran seeks entitlement to increased ratings for his 
service-connected left knee and left hip disabilities.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an initial 
rating award is at issue (as in this case with respect to 
radiculopathy of the left lower extremity) separate ratings 
can be assigned for separate periods from the time service 
connection became effective.).  Therefore, the following 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Left Knee

The Veteran contends that the 20 percent rating for his 
service-connected left knee disability does not adequately 
reflect the level of impairment caused by that disorder.  He 
notes that he wears a left knee brace and requires a cane or 
walker to get around and that he takes medication for pain.  
Therefore, he maintains that an increased rating is 
warranted.  After carefully considering the claim in light of 
the record and the applicable law, the Board agrees.  
Accordingly, the appeal will be allowed to the extent 
indicated.  

The Veteran's left knee disability is rated in accordance 
with the criteria set forth in 38 C.F.R. 4.71a, Diagnostic 
Code 5262.  Under that code, a 20 percent rating is warranted 
when there is malunion of the tibia or fibula which is 
productive of moderate knee or ankle disability.  A 30 
percent rating is warranted for marked knee or ankle 
disability.  A 40 percent rating is warranted when there is 
nonunion of the tibia and fibula with loose motion requiring 
a brace.

Potentially applicable in rating the Veteran's service-
connected left knee disability is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees or when extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 30 
degrees.  

Also potentially applicable in rating the Veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  
Under that code, a 20 percent rating is warranted for 
moderate impairment, while a 30 percent rating is warranted 
for severe impairment.  

Diagnostic Code 5256 is applicable to rating ankylosis of the 
knee.  A 30 percent rating is warranted for when there is a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
when the knee is ankylosed in flexion between 10 and 20 
degrees.  

A review of the evidence, such as the reports of examinations 
performed by or for VA in May 2004, May 2005, August 2007, 
and November 2008, show that the Veteran's service-connected 
left knee disability is manifested primarily by complaints of 
pain, stiffness, crepitus, giving way, and flareups.  In 
2004, he reportedly fell when the knee gave way, and he 
injured his left hip.  Indeed, the November 2008 VA 
examination report shows that the knee is tender to varus and 
valgus stress and that the anterior drawer sign is positive.  
In this regard, VA has issued him a left knee brace for 
support.  Moreover, an MRI of the left knee revealed a medial 
meniscus tear, a remote injury to the medial collateral 
ligament, and osteoarthritis.  In addition, the Veteran has 
an antalgic gait and requires a cane or walker for assistance 
in getting around.  Such finding meet or more nearly 
approximate the criteria for a finding of marked left knee 
impairment for which a 30 percent rating is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation.  However, 
the Veteran does not demonstrate nonunion of the tibia or 
fibula or ankylosis of the left knee.  Indeed, he is able to 
extend his knee fully to zero degrees and is able to flex it 
to at least 110 degrees.  Although he experiences flare-ups, 
they do not further limit his left knee motion.  Moreover, 
there is no evidence of associated left knee weakness, 
atrophy, deformity, discoloration, fatigue, or lack of 
coordination.  Therefore, the Veteran does not meet or more 
nearly approximate the schedular criteria for a rating in 
excess of 30 percent at this time.

The Left Hip 

The Veteran contends that the 20 percent rating for his 
service-connected left hip disability does not adequately 
reflect the level of impairment caused by that disorder.  
Therefore, he maintains that an increased rating is 
warranted.  After carefully considering the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the appeal will be denied.  

The Veteran's service-connected right hip disability has been 
rated by the RO in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5318.  That Diagnostic 
Code is applicable to Muscle Group XVII, i.e. the muscles of 
the pelvic girdle in group 3.  That group consists of the (1) 
pyriformis; (2) gemellus (superior or inferior); (3) 
obturator (external or internal); and (4) quadratous femoris.  
A 20 percent rating is warranted for moderately severe 
disability, and a 30 percent rating is warranted for severe 
disability.

In evaluating muscle injuries consideration is given to the 
history and complaints associated with the particular injury, 
as well as the current objective findings.  38 C.F.R. § 4.56.  
Such factors, however, are only guidelines which are to be 
considered with all evidence in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe.  The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.

Moderately-severe disability of the muscles is manifested by 
a record of consistent complaint of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability is manifested by a record of 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include a palpable loss of deep fascia or muscle 
substance or soft flabby muscles in the affected area.  The 
muscles may swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements, 
compared with the corresponding muscles of the uninjured 
side, indicate severe impairment of function. 38 C.F.R. § 
4.56(d)(4).

Other signs of severe muscle disability, if present, are 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering an area where bone is 
normally protected by muscle.  Severe muscle disability may 
also be shown by diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of other muscle groups, or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Potentially applicable in rating the Veteran's left hip 
disability is 38 C.F.R. § 4.71a, Diagnostic 5252.  Under that 
code, a 20 percent rating is warranted when limitation of 
flexion of the thigh is limited to 30 degrees, while a 30 
percent rating is warranted when limitation of flexion of the 
thigh is limited to 20 degrees.  A 40 percent rating is 
warranted, when limitation of flexion of the thigh is limited 
to 10 degrees.

Also potentially applicable in rating the Veteran's left hip 
disability is 38 C.F.R. § 4.71a, Diagnostic 5255.  Under that 
code, a 20 percent rating is warranted when there is malunion 
of the femur productive of moderate impairment, while a 
30 percent rating is warranted for marked impairment.  

A review of the evidence, including the reports of the VA 
examinations performed in January 2005, October 2007, 
November 2008, and May 2009, show that the Veteran's service-
connected left hip disability is manifested primarily by 
complaints of pain, decreased strength, muscular atrophy and 
limitation of motion.  On flexion, the left hip strength is 
slightly reduced at 3+/5 compared to the right at 4/5.  
However, there are no findings of severe muscle impairment, 
such as a palpable loss of deep fascia, or muscle substance 
or soft flabby muscles in the affected area, or muscle 
swelling or hardening abnormally in contraction.  The 
following range of left hip motion has been demonstrated:  
flexion to at least 58 degrees, extension to at least 10 
degrees, abduction to at least 20 degrees, adduction to at 
least 20 degrees, internal rotation to at least 5 degrees; 
and external rotation to at least 10 degrees.  The Veteran 
reports flare-ups with activity and weather changes; however, 
repetitive motion does not further limit the Veteran's range 
of hip motion or result in additional weakness, instability, 
fatigue, or lack of coordination.  Moreover, there are no 
findings that the Veteran's left hip disability is productive 
of marked impairment.  On balance, such findings more nearly 
approximate the criteria for moderately severe impairment due 
to the Veteran's service-connected left hip disability.  That 
level of impairment is contemplated by his initial 20 percent 
disability rating; and therefore an increased rating is not 
warranted at this time.  To that extent, the appeal is 
denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected left knee and left hip 
disabilities.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected left knee or 
left hip disabilities.  In this regard, the record does not 
show that the Veteran has required frequent hospitalizations 
for his service-connected left knee or left hip.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria. In short, the evidence does not support the 
proposition that the Veteran's left knee or left hip 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Accordingly, further action is 
not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

The issue of entitlement to a rating in excess of 30 percent 
for right hip osteoarthritis with labral tears, effective May 
11, 2009. is dismissed.

The issue of entitlement to a rating in excess of 10 percent 
for right hip osteoarthritis with labral tears, effective 
October 31, 2006 through May 10, 2009 is dismissed.

New and material evidence not having been presented, 
entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to a 30 percent rating for a left knee disability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
a left hip tear of the superior labrum with a labral cyst and 
effusion is denied.


REMAND

The Veteran contends that he is unable to work due to his 
multiple service-connected disabilities.  Therefore, he 
maintains that a total rating is warranted.  

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability due to 
service-connected disability.  When the Veteran's schedular 
rating is less than total (for a single disability or 
combination of disabilities), a total rating may nonetheless 
be assigned provided that if there are two or more 
disabilities, at least one disability must be ratable at 
40 percent or more, and any additional disabilities must 
result in a combined rating of 70 percent or more, and the 
disabled person must be unable to secure or follow a 
substantially gainful occupation. 38 C.F.R. § 4.16(a). 

In light of the foregoing grant of entitlement to an 
increased rating for the Veteran's service-connected left 
knee disability, it would be premature for the Board to 
consider the Veteran's claim of entitlement to a TDIU.  
Indeed, the RO has not had an opportunity to adjudicate that 
issue in light of the current ratings assigned for his 
various service connected disabilities.  Under such 
circumstances, an adjudication by the Board prior to the RO 
could result in prejudice to the Veteran's claim.  Prec. Op. 
VA Gen. Counsel 16-92 (57 Fed. Reg. 49747 (1992)).  
Therefore, the RO must readjudicate the claim under the 
disability ratings currently in effect.

Finally, the Board notes that in a July 2009 rating decision, 
the RO denied the Veteran's claim of service connection for 
asbestosis.  In September 2009, the Veteran submitted a 
statement, which, when construed in a manner most favorable 
to the Veteran, constitutes a Notice of Disagreement with 
that decision.  Since the Notice of Disagreement is timely, 
the RO must issue the Veteran a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED for the following action: 

1.  Issue the Veteran a Statement of the 
Case with respect to his claim of 
entitlement to service connection for 
asbestosis.  If, and only if, the Veteran 
completes his appeal by filing a timely 
substantive appeal should that claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
202 (2009). 

2.  After completing any indicated 
development, readjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on the 
TDIU issue and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


